

116 HR 5460 IH: To direct the Board of Governors of the Federal Reserve System to revise the transfers and withdrawals limit with respect to savings deposits and transaction accounts, and for other purposes.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5460IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Perry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Board of Governors of the Federal Reserve System to revise the transfers and withdrawals limit with respect to savings deposits and transaction accounts, and for other purposes. 
1.Revision of transfers and withdrawals limitNot later than 90 days after the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall modify title 12, Code of Federal Regulations— (1)to increase the transfers and withdrawals limitation under section 204.2(d)(2) thereof (defining savings deposit) from six to 30; and 
(2)to increase the withdrawal threshold under section 204.2(e)(4) thereof (defining transaction account) from six to 30.  